



Exhibit 10.39


STATE OF WISCONSIN
:
CIRCUIT COURT
:
DANE COUNTY

                                                    


In the Matter of the Rehabilitation of:
                                    
SEGREGATED ACCOUNT OF                 Case No. 10 CV 1576
AMBAC ASSURANCE CORPORATION        Hon. Richard G. Niess
                                    
                                                    


ORDER GRANTING THE REHABILITATOR’S MOTION TO FURTHER AMEND THE PLAN OF
REHABILITATION AND CONFIRMING THE
SECOND AMENDED PLAN OF REHABILITATION
                                                    


This matter came before the Court on the Rehabilitator’s Motion to Further Amend
the Plan of Rehabilitation Confirmed on January 24, 2011 To Facilitate An Exit
From Rehabilitation (the “Motion”). The Motion, among other things, seeks
approval of a Second Amended Plan of Rehabilitation, dated September 25, 2017.
The Court, having considered the (a) Motion, (b) Amended Disclosure Statement,
together with the Addendum filed on December 11, 2017, and Second Amended Plan,
(c) Affidavit of Daniel J. Schwartzer, Special Deputy Commissioner, in support
of confirmation, (d) Expert Report of Dennis McGettigan in support of
confirmation, together with the Update to the Expert Report, (e) Objections, (f)
the Pretrial Report filed by the Rehabilitator, (g) arguments by the Parties at
the Pre-trial Conference on December 14, 2017 and the testimony presented at the
Confirmation Hearing on January 4, 2018, the post-hearing briefing and arguments
made at the hearing on January 22, 2018, (h) the record and filings in this
Rehabilitation Proceeding, and (i) for good cause shown and for the reasons
indicated by the Court at the hearings in this matter, `


_________________________________
1
Capitalized terms used in this Order that are not otherwise defined shall have
the meanings ascribed to them in the Second Amended Plan, Payment Guidelines,
and Motion, as the case may be.






--------------------------------------------------------------------------------







THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:
1.Jurisdiction. Pursuant to Wis. Stat. §§ 645.01-04, and § 6.01 of the First
Amended Plan, this Court has continuing exclusive jurisdiction to oversee the
Rehabilitation, conduct the hearings on approval of the Second Amended Plan of
Rehabilitation, and to exercise continuing authority over matters arising within
this Rehabilitation Proceeding. The Rehabilitator has authority pursuant to Wis.
Stat. § 645.33 to propose and seek confirmation of the Second Amended Plan.
2.Disclosure. The Rehabilitator’s disclosures, including those made in the
Amended Disclosure Statement, including its Addendum, the Motion, and other
supporting documents, were sufficient for the Court and the public to assess the
fairness and rational basis of the Second Amended Plan. The Rehabilitator
provided sufficient information to the Court in connection with the approval of
the Second Amended Plan.
3.Notice. Pursuant to Wis. Stat. § 645.33(5), interested parties were afforded
fair, reasonable, and due and proper notice with an opportunity to be heard,
regarding the approval of the Second Amended Plan and its provisions.
4.Compliance with Wisconsin Law, Prior Orders, Contracts, Other Requirements.
(a)    The Plan Amendment is consistent with the priority structure of Wis.
Stat. § 645.68 in furtherance of equitable apportionment of unavoidable losses.
(b)    The Rehabilitator lawfully exercised his discretion under Wisconsin law
and prior orders of the Court in preparing and submitting the Second Amended
Plan for approval by the Court.
(c)    The Rehabilitator has reasonably accounted for anticipated risks
associated with the Second Amended Plan and has acted reasonably in determining
that upon conclusion of the Proceeding and consummation of the Merger, AAC will
be able to conduct its ongoing operations within a reasonable margin of safety.
(d)    The Second Amended Plan, and the securities, pledges, payments, and other
distributions to be made thereunder are both procedurally and substantively
fair, and are within the prevailing standards of commercial fairness.
(e)    The underlying Payment Guidelines are consistent with the terms of the
Second Amended Plan.


2



--------------------------------------------------------------------------------





(f)    The Second Amended Plan does not alter the terms or conditions of the
Segregated Account Surplus Notes and preserves existing contract rights with
respect to the Segregated Account Surplus Notes.
(g)    Subject to only the satisfaction or waiver by the Rehabilitator of any
conditions to the effectiveness of the Second Amended Plan, this Rehabilitation
Proceeding will have been accomplished and the grounds for rehabilitation will
no longer exist.
(h)    The Second Amended Plan, the Exchange Offers, and the Definitive
Documents have been proposed, formulated, and negotiated, in good faith and at
arm’s length by and among the Rehabilitator, the Ambac Parties, the Management
Services Provider, the Special Deputy Commissioner, OCI, the Sponsoring Holders,
and each of their respective current and former members, shareholders,
affiliates, officers, directors, employees, attorneys, agents, advisors and
representatives (the “Parties”). The Parties’ good faith is evident from the
facts and record of the Proceeding, the Amended Disclosure Statement, the
Addendum to the Amended Disclosure Statement, and the record of the hearing to
approve the Second Amended Plan. Further, the Second Amended Plan’s
indemnification, exculpation, release, and injunction provisions have been
negotiated in good faith and at arm’s length and are each integral to the Second
Amended Plan and necessary for the Segregated Account’s successful exit from
rehabilitation. Further, the Parties will be acting in good faith in proceeding
to (i) consummate the Second Amended Plan, the Exchange Offers, and the
agreements, compromises, settlements, transactions, transfers and documentation
contemplated by the Second Amended Plan and (ii) take any actions authorized and
directed or contemplated by this Order.
(i)    In connection with the Rehabilitation Proceeding, the Court finds that:
i.    this Court did not enter an order for relief against AAC under any federal
or state law relating to insolvency, bankruptcy, rehabilitation, liquidation or
reorganization; and
ii.    this Court did not enter any order, judgment or decree (A) appointing a
custodian, trustee, agent or receiver for AAC or for all or any material or
substantial portion of its property or (B) authorizing the taking of possession
by a custodian, trustee, agent or receiver of AAC (or taking of possession of
all or any material or substantial portion of AAC’s property). For the avoidance
of doubt, notwithstanding anything in this order or the Second Amended Plan, the
Court's October 24, 2016, Order Granting Rehabilitator's Motion to Confirm and
Declare the Nature of these Proceedings remains in full force and effect.


3



--------------------------------------------------------------------------------





5.Durability. The Second Amended Plan is durable, feasible, and provides fair
and equitable treatment to and is in the best interests of Policyholders,
Creditors, and other Interested Parties of the Segregated Account, and the
public in general.
6.Other Justification. The Second Amended Plan avoids long-term runoff, which
provides a benefit to Policyholders, other Interested Parties, and the public in
general. The Second Amended Plan eliminates unnecessary administrative costs and
Court oversight in an efficient way. Finally, the evidence provided by the
Rehabilitator establishes just and sufficient cause to grant the relief
requested in the Motion.
NOW, THEREFORE, based upon the foregoing and upon proof submitted by the
Rehabilitator,
IT IS HEREBY ORDERED THAT:
1.The Rehabilitator’s Motion is GRANTED, and the Objections that have not
otherwise been withdrawn or resolved are hereby OVERRULED.
2.The Amended Disclosure Statement Accompanying the Second Amended Plan of
Rehabilitation, together with the Addendum filed on December 11, 2017, is
APPROVED.
3.The Second Amended Plan, as modified by this Order, is CONFIRMED.
4.The Rehabilitator shall have the full powers and authority granted pursuant to
Wis. Stat. §§ 645.33 and 645.35 and all other applicable laws as are reasonably
necessary to carry out the Second Amended Plan, including but not limited to the
power and authority to interpret the terms and conditions of the Second Amended
Plan and to issue further guidelines or directions to Interested Parties to
carry out the Second Amended Plan.
5.Notwithstanding anything in the Second Amended Plan, the term “Released
Party/Parties” within the Second Amended Plan, specifically Article 1.98, shall
also include all Trustees.
6.The Segregated Account shall reimburse all Trustees for any reasonable and
documented costs, fees, and expenses incurred by such Trustees arising from
their compliance with the express terms and conditions of the Second Amended
Plan and the Payment Guidelines, or any direction given to such Trustees by the
Segregated Account in connection with the Second Amended Plan or the Payment
Guidelines, pursuant to the relevant Transaction Documents.
7.Article 4.10 of the Second Amended Plan shall be revised and replaced with the
following provision:
4.10 Reimbursements on Policy Claims. Notwithstanding the Proceeding, the
Proceeding Circumstances, any provisions of the Interim Cash Payment Rules, the
Payment Guidelines, the Amended Payment Guidelines, this Plan, the First Amended
Plan, the Disclosure Statement and/or any amendments and/or supplements thereto,
the Claims Administrator


4



--------------------------------------------------------------------------------





shall be entitled to collect any Reimbursement Amounts that AAC or the
Segregated Account becomes, or is, entitled to receive under the Transaction
Documents in relation to any: (i) Distributions or payments made prior to, on,
or after the Effective Date (including any distributions of the Pre-Record Date
Deferred Amount Consideration) hereunder, under the Payment Guidelines and the
Amended Payment Guidelines, pursuant to, and in accordance with, the applicable
Policy and any related Transaction Documents; provided that the Claims
Administrator shall not seek reimbursement for any amounts representing
application of the Pre-Record Date Deferred Amount Discount to Pre-Record Date
Deferred Loss Amounts; (ii) payments made according to the Interim Cash Payment
Rules; and (iii) other amounts paid by or on behalf of the Segregated Account in
respect of an Insured Obligation, and in each case where a payment was made by
AAC in respect of a Pre-Record Date Deferred Amount received by AFG or a
Sponsoring Holder from a Holder in the Initial Exchange, it shall be treated as
if AAC had paid such amount under the relevant Policy to the Holder directly and
then the Holder paid such amount to AFG or the Sponsoring Holder, in each such
case as if AAC had paid 100% of such Policy Claims under the relevant Policy in
Cash, notwithstanding the Pre-Record Date Deferred Amount Discount, to the
Holder directly.
8.To fix a typographical error that omitted the word “force,” Article 6.1 of the
Second Amended Plan shall be revised and replaced with the following provision:
6.1 Prior Orders Remain in Effect. To the extent not explicitly superseded or
amended by this Plan, the Payment Guidelines, or the Approval Order, all (x)
prior orders of this Court and (y) documents or agreements approved by this
Court, shall remain in full force and effect in all respects. For the avoidance
of doubt, such orders or documents approved by this Court shall include the
Plan, the First Amended Plan, the 2011 Confirmation Order, the Payment
Guidelines, the 2014 Approval Order, the Injunction, and any orders pertaining
to the allowance, determination, payment and dispute of Claims and Deferred
Amounts, settlements, Synthetic Commutations, and utilization of Alternative
Resolutions to resolve Claims and Deferred Amounts.
9.To fix a typographical error that erroneously included the word “with,” the
last sentence of the first full paragraph of Article 6.8 of the Second Amended
Plan shall be revised and replaced with the following provision:
Without limiting the foregoing, the following actions will be enjoined:
10.Article 6.13 of the Second Amended Plan shall be revised and replaced with
the following provision:
6.13 No Defaults. As of the Effective Date, any default or event of default,
actual or alleged, relating to the Segregated Account, AAC or any subsidiary
thereof, under any agreement will be deemed not to have occurred or existed, and
as to Policies and Transaction Documents


5



--------------------------------------------------------------------------------





will be deemed to be cured, to the extent such default or event of default is,
or is alleged to be, caused in whole or in part by the existence, terms,
implementation of or compliance with: (i) the Plan; (ii) the First Amended Plan;
(iii) the Original Plan; (iv) the Segregated Account; (v) the Merger; (vi) the
Consensual Transaction; (vii) the Definitive Documents; (viii) the Proceeding
and all orders of the Court entered therein; (ix) the grounds for the
Proceeding; (x) the failure of AAC or the Segregated Account to pay any amount
prior to the Effective Date under any Policy or Transaction Document; (xi) the
financial condition of AAC prior to the Effective Date resulting from the
Proceeding or the grounds for the Proceeding; or (xii) noncompliance by AAC or
the Segregated Account with any provision of any Policy or Transaction Document
prior to the Effective Date. To the extent such a default relating to AAC or any
subsidiary thereof has been or is declared by any court or other entity, such
default is and will be deemed to be cured.
11.The terms and conditions of the issuance of the Senior Secured Notes, as part
of the Pre-Record Date Deferred Amount Consideration, and the exchange of
Pre-Record Date Deferred Amounts for GA SSNs pursuant to the Initial Exchange,
are both procedurally and substantively fair to holders of Pre-Record Date
Deferred Amounts, in form and substance satisfactory to the Rehabilitator, and
are consistent with the requirements of Section 3(a)(10) under the Securities
Act and any “Blue Sky” laws required for the issuance of the Senior Secured
Notes and the exchange of Pre-Record Date Deferred Amounts for GA SSNs pursuant
to the Initial Exchange.
12.The terms of this Order are hereby incorporated into the Second Amended Plan
and should be read in harmony with the provisions and goals of the Second
Amended Plan. To the extent this Order is inconsistent with the Second Amended
Plan, this Order shall control.
13.All interested parties and other parties subject to or affected by the Second
Amended Plan or this Order are hereby directed to comply with the terms of this
Order.
14.This Court shall retain continuing exclusive jurisdiction over this
Rehabilitation Proceeding and all matters, disputes or litigation pertaining to,
or arising from, the Second Amended Plan and the corresponding Payment
Guidelines.


6

